    Case 2:20-mj-30255-DUTY ECF No. 1 filed 07/17/20   PageID.1   Page 1 of 17




                                                 $BTFNK
                                                 +VEHF6OBTTJHOFE 
                                                 'JMFE
                                                 64"W4&"-&%."55&3 $.1 .-8 




July 17, 2020
  Case 2:20-mj-30255-DUTY ECF No. 1 filed 07/17/20        PageID.2    Page 2 of 17



               AFFIDAVIT IN SUPPORT OF A COMPLAINT

      I, Julia MacBeth, Special Agent for the Federal Bureau of Investigations,

being duly sworn, state as follows:

             INTRODUCTION AND AFFIANT BACKGROUND

  1. I am a Special Agent of the FBI and, as such, an investigative or law

     enforcement officer of the United States within the meaning of Section

     2510(7) of Title 18 of the United States Code. I am empowered to conduct

     investigations of and to make arrests for offenses enumerated in Title 18 of

     the United States Code.

  2. I have been employed by the FBI since May 2016. Prior to joining the FBI, I

     was a Federal Air Marshal from December 2010 until April 2016. I earned

     a Bachelor’s degree in criminal justice from Western Michigan University

     and a Master’s degree in criminal justice from Tiffin University. I have

     received law enforcement training at the Federal Law Enforcement Training

     Center (FLETC) and the FBI Academy. During my employment with the

     FBI, I have investigated federal crimes involving mail fraud, wire fraud,

     money laundering, investment fraud, identity theft, and various other criminal

     matters. At all times during the investigation described in this affidavit, I

     have been acting in an official capacity as a Special Agent of the FBI.
Case 2:20-mj-30255-DUTY ECF No. 1 filed 07/17/20         PageID.3    Page 3 of 17



                        PURPOSE OF AFFIDAVIT

3. This affidavit is made in support of a criminal complaint and arrest warrant

   for JOHN CHRISTOPHER COLLETTI of violations of Title 18, U.S.C.

   §1343 (Wire Fraud); Title 18, U.S.C. §1029 (Fraud and Related Activity in

   Connection with Access Devices); and Title 18, U.S.C. §1028A (Aggravated

   Identity Theft).

4. Based on my training and experience and the facts set forth in this affidavit,

   there is probable cause to believe that COLLETTI, a resident of the Eastern

   District of Michigan, is responsible for knowingly possessing and using

   counterfeit access devices, and using victims’ personal identifying

   information (PII) to execute a scheme to defraud within the Eastern District

   of Michigan, and elsewhere. There is also probable cause to believe that this

   scheme involved the interstate transmission of information via wire.

5. This affidavit is submitted for securing a criminal complaint and arrest

   warrant; therefore, this affidavit does not contain every fact that I have

   learned during the course of the investigation. I have only set forth the facts

   necessary to establish probable cause to believe that COLLETTI violated the

   statutes identified above. The information contained in this affidavit is based

   upon my personal knowledge, training and experience, as well as the




                                        2
Case 2:20-mj-30255-DUTY ECF No. 1 filed 07/17/20         PageID.4    Page 4 of 17



   combined knowledge, training and experience of other law enforcement

   officers and agents with whom I have had discussions.

6. Title 18, U.S.C. § 1343 criminalizes the transmission (or causing the

   transmission) of any writing, signal, or sound by means of a wire, radio, or

   television communication in interstate commerce for the purpose of

   executing or attempting to execute any scheme or artifice to defraud, or for

   obtaining money or property by means of false or fraudulent pretenses,

   representations, or promises.

7. Title 18, U.S.C. §1029(a)(3) criminalizes possessing fifteen or more devices

   which are counterfeit or unauthorized access devices knowingly and with

   intent to defraud. An access device is defined as any card, account number,

   personal identification number, or other means of account access that can be

   used, alone or in conjunction with another access device, to obtain money,

   goods, services, or other things of value, or can be used to initiate a transfer

   of funds. A counterfeit access device means any access device that is

   counterfeit, fictitious, altered, or forged.

8. Title 18, U.S.C. §1028A criminalizes knowingly transferring, possessing, or

   using, without lawful authority, a means of identification of another person

   during the course of certain other felony violations, to include the above

   described wire fraud.


                                          3
Case 2:20-mj-30255-DUTY ECF No. 1 filed 07/17/20         PageID.5   Page 5 of 17



                                BACKGROUND

9. This investigation has revealed, as explained in more detail below, that

   JOHN CHRISTOPHER COLLETTI, operated a scheme to defraud by using

   counterfeit driver’s licenses and illegally obtained PII to make unauthorized

   e-check withdrawals from Global Payment kiosks (GPK) located inside

   casinos. COLLETTI targeted VIP Preferred Program casino patrons as

   victims by purchasing their PII on the internet and then having fraudulent

   driver’s licenses manufactured in the victims’ names. Further, COLLETTI

   frequently dressed in elaborate disguises, to include the use of full prosthetic

   facemasks, to conceal his identity while using the GPKs to complete

   monetary withdrawals from the victims’ personal bank accounts. For

   example, the following are two of the disguises utilized by COLLETTI:




10.According to information provided by Global Payments Gaming Services

   representatives and their website, GPKs are self-service booths catering to

   the gaming industry that feature ticket exchanges, bill-breaking, jackpot

   processing, e-check, automated teller machine (ATM) and cash advance

                                        4
Case 2:20-mj-30255-DUTY ECF No. 1 filed 07/17/20         PageID.6   Page 6 of 17



   services. To utilize a GPK, casino patrons are required to enroll in Global

   Payments’ VIP Preferred Program in advance and request access with the

   casino. With the GPK e-check option, after the one-time enrollment process,

   guests obtain the ability to make withdrawals (cleared the next business day)

   up to a revolving seven-day limit, from up to four of their own checking

   accounts. Each patron participating in the VIP Preferred Program would be

   given varying withdrawal limits on their account, based on factors reviewed

   during enrollment. GPKs employ multi-factor authentication; to conduct a

   transaction on a GPK, a patron must first insert their driver’s license, and

   then successfully enter the last four digits of their Social Security Number

   and the last four digits of their telephone number.

11.Global Payments Gaming Services Inc., located in Las Vegas, Nevada, is a

   division of Global Payments Inc., which is a company headquartered in

   Atlanta, Georgia. All GPK transaction settlements are sent to Global

   Payments’ host systems in Atlanta and all secured output files are stored at an

   operations office in Niles, Illinois. Accordingly, there is probable cause to

   believe that any business transacted using a GPK inherently requires the

   interstate communication of information (to include writings, signs, signals,

   pictures, or sounds) via wire. In other words, a transaction conducted at a

   GPK in the Eastern District of Michigan would cause interstate wire


                                        5
Case 2:20-mj-30255-DUTY ECF No. 1 filed 07/17/20        PageID.7   Page 7 of 17



   communications to Georgia, Illinois, and whichever state the victim-

   consumer’s personal bank is located.

                            PROBABLE CAUSE

                             MGM Grand Casino

12. In May 2019, MGM Grand Casino Investigators identified at least ten (10)

   victims of identity theft at the MGM Grand Casino Detroit between April 26,

   2019 and May 27, 2019, for a total loss of approximately $98,840. The

   incidents were reported to the Michigan State Police (MSP) Gaming Section

   who established a common suspect, later identified as COLLETTI, by using

   closed circuit television (CCTV) footage of the incidents. In each instance,

   COLLETTI wore an elaborate disguise, including a full prosthetic facemask,

   to resemble an elderly white male. COLLETTI also used different hats,

   glasses, and surgical masks to further alter his appearance.

13. One such victim, herein referred to as A.O., reported that large cash

   withdrawals were made from his bank account, from inside the MGM Grand

   Detroit Casino on May 23, 2019. Upon further investigation conducted by

   MSP, it was revealed that on the alleged date, fifteen (15) cash withdrawals,

   totaling $30,000, were made at GPKs located inside MGM Grand Detroit

   using A.O.’s PII, all without A.O’s knowledge or authorization.




                                       6
Case 2:20-mj-30255-DUTY ECF No. 1 filed 07/17/20        PageID.8   Page 8 of 17



14. Further investigations revealed that on May 23, 2019, COLLETTI was first

   observed approaching the MGM Grand Detroit Casino on foot wearing a

   prosthetic mask, blue jacket, dark visor cap, blue jeans and sunglasses on top

   of his visor cap and carrying a messenger type bag. Then from approximately

   5:26 PM to 6:02 PM, COLLETTI made fifteen (15) Global Payment cash

   transactions—$2,000 each for a total of $30,000—at various GPKs inside

   MGM Grand Casino. After completing the transactions, CCTV footage

   shows COLLETTI getting into a cab outside of the casino and then being

   dropped off in the Greektown neighborhood of Detroit. COLLETTI, still in

   disguise, walked down the street and entered the restroom inside Pegasus

   Taverna Restaurant, located at 558 Monroe St. Detroit, MI 48226.

   Approximately ten minutes later, CCTV video outside of the restaurant

   shows COLLETTI exit the restaurant without the disguise, instead wearing a

   white T-shirt, blue jeans, dark shoes and carrying a black plastic bag.

   COLLETTI then got into another taxi and departed the vicinity of the

   Greektown neighborhood.

15. In each instance of identity theft reported by the MGM Grand Casino

   Detroit, COLLETTI inserted a counterfeit driver’s license for the victim into

   the GPK. Then COLLETTI would look at a piece of paper, likely containing

   the victims last four digits of the patron’s Social Security Number and the


                                       7
Case 2:20-mj-30255-DUTY ECF No. 1 filed 07/17/20        PageID.9   Page 9 of 17



   last four digits of the patron’s telephone number, which were needed to

   complete the transactions. COLLETTI made multiple withdrawals from

   various GPKs at different locations on the MGM gaming floor in apparent

   attempts to evade the casino’s reporting requirements for withdrawing large

   amounts of cash at one time.

16. The victims were contacted and each stated that they did not authorize any of

   the above referenced transactions. Each victim had previously enrolled and

   requested access to use the GPKs at the casino, which caused their bank

   account(s) to be linked to their VIP Preferred profile.

                             Prairie Band Casino

17. On March 12, 2020, COLLETTI was arrested for identity theft by Prairie

   Band Potawatomi Tribal Police at the Prairie Band Casino and Resort in

   Mayetta, Kansas. Prairie Band Casino surveillance observed that an

   individual dressed as an elderly white male wearing a straw hat, glasses, and

   using a mobility walker (later identified as COLLETTI), had made over

   $20,000 in cash withdraws from GPKs inside the casino. Casino security

   approached COLLETTI and asked that he go to the cashier’s cage, since he

   had withdrawn over $20,000 and his social security number was needed for

   reporting purposes. COLLETTI immediately went to the restroom, where he




                                       8
Case 2:20-mj-30255-DUTY ECF No. 1 filed 07/17/20        PageID.10    Page 10 of 17



   removed his disguise. COLLETTI then exited the casino with a noticeable

   bulge down the front of his pants, believed to be the prosthetic face mask.

18. After COLLETTI left the Prairie Band Casino, casino security located a pile

   of clothes, a mobility walker, a Nissan car key, two (2) State of Michigan

   driver’s licenses, and approximately $11,000 cash in the casino restroom

   COLLETTI had entered. The driver’s licenses were in the name of victims,

   herein known as J.D and C.K. The driver’s licenses were confirmed to be in

   the names and addresses of true Michigan residents; however, the photos

   were altered, meaning that the driver’s licenses were counterfeit. The photos

   appeared to be an individual wearing a prosthetic face mask (see below photo

   for copies of the fraudulent driver’s licenses seized at the time of arrest.) The

   driver’s licenses also had sticky notes stuck to the back of the cards

   containing the victims’ social security number and telephone number, which

   were needed to complete the GPK transactions.




                                        9
Case 2:20-mj-30255-DUTY ECF No. 1 filed 07/17/20      PageID.11    Page 11 of 17




19. When COLLETTI was approached by the police, he identified himself as

   JOHN COLLETTI. After the police officers placed COLLETTI under arrest,

   a search of his person incident to arrest was conducted. Located in

   COLLETTI’s pockets were two more State of Michigan driver’s licenses in

   two other victim’s names. The photos on these driver’s license matched the

   photos found on the driver’s licenses for victims J.D and C.K., that were

   previously discovered inside the casino restroom. These new driver’s licenses

   were also confirmed to be counterfeit. In addition, $16,000 in cash, a pair of

   glasses, and a Prairie Band Casino voucher for $5.20 were all in

   COLLETTI’s pockets.

20. The following morning, March 13, 2020, a K9 deputy with the Prairie Band

   Potawatomi Tribal Police Office, located the elderly male prosthetic

                                      10
Case 2:20-mj-30255-DUTY ECF No. 1 filed 07/17/20       PageID.12    Page 12 of 17



   facemask believed to have been worn by COLLETTI while he was inside the

   casino, laying near a light pole in close proximity to the casino.

21. Victims J.D and C.K., both residents of the Eastern District of Michigan,

   were contacted by officers and made aware of the compromise of their PII.

   Victim J.D. confirmed he had registered his driver’s license to the Global

   Payments system at the MGM Grand Casino in Detroit prior to the March 12,

   2020, arrest of COLLETTI. Victim C.K. advised he was also enrolled in the

   Global Payments system and gambled only at MGM Grand Casino Detroit. A

   review of GPK transactions revealed that on March 12, 2020, COLLETTI

   had withdrawn $26,000 from J.D’s personal bank account and $500 from

   C.K’s personal bank account via e-check transactions, without either victim’s

   knowledge or authorization.

22. According to a Special Agent (SA) at the FBI Kansas City- Topeka Field

   Office, Prairie Band Potawatomi Tribal Police Officers contacted the FBI

   Kansas City- Topeka Field Office to make them aware of crimes committed

   by COLLETTI. The FBI agreed to assist in the investigation. According to

   the FBI, Global Payment investigators were aware of the May 2019 instances

   of identity theft at the MGM Grand Casino and noticed the similarities to the

   crimes committed by COLLETTI at Prairie Band Tribal Casino. MSP

   officers were contacted by the Prairie Band Potawatomi Tribal Police and


                                       11
Case 2:20-mj-30255-DUTY ECF No. 1 filed 07/17/20      PageID.13    Page 13 of 17



   confirmed that COLLETTI’s picture matched the previously-unidentified

   subject of MSP’s identity theft investigation.

23. A search warrant was obtained and executed by Prairie Band Potawatomi

   Tribal Police on the Nissan Versa, Oklahoma license plate ICV528, which

   COLLETTI had identified as his rental vehicle. The Nissan key discovered

   by Prairie Band Casino Security inside the casino restroom unlocked the

   vehicle. Inside the vehicle officers discovered four prosthetic face masks

   similar to the one COLLETTI was believed to have been wearing inside the

   casinos while making cash withdrawals. In the back seat of the vehicle was a

   straw hat with a black ribbon, matching the one worn by COLLETTI on May

   24, 2019, while making withdrawals from victim accounts inside MGM

   Grand Casino Detroit. Also found were numerous articles of clothing, cell

   phones, flash drives, computer tablets, a counterfeit $100 bill, books on how

   to get away with committing crime, surgical masks, a briefcase and paint

   cans (themselves containing various ID cards). In total there were eighty-

   three (83) driver’s licenses, fourteen (14) insurance cards in multiple names,

   six (6) open water diver certification cards, two (2) Binghampton University

   staff ID cards, nineteen (19) players cards from various casinos (the majority

   from MGM Grand Casino), and one social security card under an alias,

   Michael Harris. A NCIC check conducted by Prairie Band Potawatomi Tribal


                                      12
Case 2:20-mj-30255-DUTY ECF No. 1 filed 07/17/20       PageID.14    Page 14 of 17



   Police reveled negative results, indicating that Michael Harris is a synthetic

   identity and alias created and used by COLLETTI.

24.According to Prairie Band Potawatomi Tribal Police reports, during the

   search of the black Nissan Versa, Oklahoma license plate ICV528, multiple

   USB flash drives were found. Officers reviewed the contents of the USB

   flash drives, which included: forgery documents, background checks on

   various individuals, tutorials and manuals on how to counterfeit money and

   commit various other financial crimes, videos of GPKs inside the MGM

   Grand Casino Detroit, handwritten signatures, and excel spreadsheets with

   over one thousand names. The spreadsheets containing the names of

   individuals also included each person’s associated personal identifying

   information to include date of birth, social security number, phone number,

   address, place of work, bank routing numbers, bank account numbers, and

   monthly salary.

25. Additionally, located on one of the USB flash drives were documents

   detailing the fraudulent transactions completed by COLLETTI in April and

   May 2019 at the MGM Grand Casino Detroit—each victim's PII, the

   attempted amounts withdrawn from their accounts and how much

   COLLETTI was successful in withdrawing. COLLETTI also had reports for

   many of the victims, ordered from the website Beenverfied.com, which


                                       13
Case 2:20-mj-30255-DUTY ECF No. 1 filed 07/17/20       PageID.15    Page 15 of 17



   included phone numbers for the victims. There were also copies of orders

   COLLETTI placed with as-yet-unidentified individuals, in which COLLETTI

   attempted to order the victims’ social security numbers. COLLETTI also had

   photos of himself trying on prosthetic masks.

26. Also located inside a briefcase collected during the search of COLLETTI’s

   rental vehicle was a list of casinos, some with stars next to the casino’s name.

   Further research conducted by Prairie Band Potawatomi Tribal Police

   identified the casinos with stars as being casinos containing GPKs.

27. According to Prairie Band Potawatomi Tribal Police, also located inside

   COLLETTI’s rented black Nissan Versa, Oklahoma license plate ICV528,

   were numerous GPK receipts, credit cards, IDs and documents containing

   either COLLETTI’s true name, or known aliases. Three of these receipts

   were for the rental payment for storage unit #1091 located at National

   Storage Centers at 1100 Oakman Street, Detroit, Michigan.

28. A federal search warrant executed on storage unit #1091 revealed duplicate

   copies of forty-eight (48) of the driver’s licenses found in in COLLETTI’s

   rental vehicle, over 250 GPK receipts from MGM Grand Detroit, a box for a

   mobility walker, and mannequin heads used to display prosthetic facemasks.

29. At the time of his arrest, COLLETTI identified himself as JOHN

   COLLETTI and provided a date of birth to the arresting officers. Found


                                       14
Case 2:20-mj-30255-DUTY ECF No. 1 filed 07/17/20       PageID.16    Page 16 of 17



   during the search of COLLETTI’s rental vehicle, was a valid State of

   Michigan driver’s license which was determined to be COLLETTI’s

   legitimate driver’s license by the Potawatomi Tribal Police. The information

   on the card was verified by the State of Michigan and the photo retrieved

   from the State of Michigan for COLLETTI matched the subject in custody.

   The date of birth also matched the date of birth provided by COLLETTI.

   Also, in the vehicle was COLLETTI’s valid United States passport. Law

   enforcement database checks show COLLETTI as having residency in

   Michigan since 1988.

                               CONCLUSION

30. Based on the investigation thus far, including the facts set forth above, your

   affiant submits that there is probable cause to believe that JOHN

   CHRISTOPHER COLLETTI, caused the interstate transmission of

   information via wire in the course of executing a scheme to defraud; and

   while doing so knowingly possessed and used, without lawful authority, a

   means of identification of another person. In addition, your affiant submits

   that there is probable cause to believe that COLLETTI possessed fifteen or

   more access devices that were counterfeit or unauthorized access devices,

   and did so knowingly and with intent to defraud.




                                       15
Case 2:20-mj-30255-DUTY ECF No. 1 filed 07/17/20     PageID.17    Page 17 of 17



 %7.E.4E/SOAIES)03)?HS*/;8.J.GSH7)HSCEA*)*;.S+)IG.S/N8GHGSH7)HS

 "$%!"S %%SJ9A;)H.,S%8H;/S S&$SRS             S(8E/SE)I,

 %9H;.S S'$SR  S66E)J)H.,S,/?H8HOS%7.1HS)?,S%8H;/S S&$

 RS  ) SE)I-S)?,S#/;)H/-S+H8J8HOS8?SA??.+H8A?SL8H7S++/GG

 .K8+.GS

                                     ".GD/+H5;;QSGI*>8HH.,S



                                 SSSSSS$C.+8);S6/?HS
                                     SS.,/E)<SIE.)ISA1S?J.GH86)H8A@
  )H/SSSJuly 17, 2020

  $MAFSHAS*.2BE.S=.S)?,SG86?.,S8?S=OSCE/G.?+/S
  )?,AES*PSE/;:)*</S/;.+HEA?8
  )?,AES*PSE/;:)*</S/;.+HEA?8+S>.)?GS


  ?H7A?OS!S!)HH8S
   H7     ! ! HH8
  &?:H.,S$H)H.GS)68GHE)H/SI,6.S
